Case 1:20-cv-00423-PLM-RSK ECF No. 49, PageID.499 Filed 03/22/21 Page 1 of 1




                        UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF MICHIGAN
                             SOUTHERN DIVISION

HEATH RICHARD DOUGLAS,                           )
                    Petitioner,                  )
                                                 )      No. 1:20-cv-423
-v-                                              )
                                                 )      Honorable Paul L. Maloney
NANCY SUMMERS DOUGLAS,                           )
                    Respondent.                  )
                                                 )

           ORDER GRANTING MOTION FOR SUMMARY JUDGMENT

       Petitioner Heath Douglas filed this lawsuit under the Hague Convention and the

International Child Abduction Remedies Act seeking the return of his child to Australia.

According to Petitioner, custody determinations should be made in the Australian courts.

       Respondent Nancy Douglas filed a motion for summary judgment. (ECF Nos. 34

and 35.) Included in his response, Petitioner requests leave to amend the complaint to

change the date of wrongful removal. The parties completed their briefs and the Court held

oral argument on the motion on Monday, March 22, 2021.

       For the reasons provided on the record, the Court GRANTS Respondent’s motion.

The Court also DENIES Petitioner’s motion for leave to the amend the complaint as futile.

The Court concludes that the date of wrongful retention is October 3, 2019. The Court

finds that on October 2, 2019, the infant’s habitual residence was Michigan.

       IT IS SO ORDERED.

Date: March 22, 2021                                              /s/ Paul L. Maloney
                                                               Paul L. Maloney
                                                               United States District Judge
